Appeals from D. C. *965S. D. Cal. Probable jurisdiction noted. The cases are consolidated and a total of three hours is allotted for oral argument.
Nuel D. Belnap, Richard M. Freeman, Bryce L. Hamilton, Raymond K. Merrill, Nye F. More-house, John W. Adams, Martin L. Cassell arid Frank R. Johnston for appellants in No. 159. Solicitor General Marshall, Assistant Attorney General Turner, Robert B. Hummel, Jerry Z. Pruzansky, Robert W. Ginnane and Arthur J. Cerra for the United States et al. in No. 576. Douglas F. Smith, Howard J. Trienens, George L. Saunders, Jr., John E. McCullough, S. R. Brittingham, Jr., Monroe E. Clinton, Frank S. Farrell, Lawrence W. Hobbs, L. E. Torinus, Jr., and E. L. Van Dellen for Atchi-son, Topeka & Santa Fe Railway Co. et al., and E. P. Porter, Alan C. Furth, Charles W. Burkett, Robert L. Pierce and Thormund A. Miller for Southern Pacific Co. et al., appellees in both cases. Robert Y. Thornton, Attorney General of Oregon, Lloyd G. Hammel and Richard W. Sabin, Assistant Attorneys General, John J. O’Connell, Attorney General of Washington, and Frank P. Hayes, Assistant Attorney General, for Regulatory Commissions of the State of Arizona et al., and Mary Moran Pajalich and J. Thomason Phelps for the State of California et al., intervening plaintiffs-appellees in both cases.
Reported below: 238 F. Supp. 528.